Citation Nr: 0710559	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 
2000, for the award of service connection for right shoulder, 
right chest, right upper back, and thorax nerve, ligament, 
tendon, and soft tissue damage.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right shoulder, right chest, right upper back, and 
thorax nerve, ligament, tendon, and soft tissue damage, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's ruptured right biceps muscle, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1966 to May 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Detroit, Michigan, Regional Office (RO) which, in 
pertinent part, denied an effective date prior to November 
30, 2000, for the award of service connection for right 
shoulder, right chest, right upper back, and thorax nerve, 
ligament, tendon, and soft tissue damage and denied increased 
evaluations for that disability and the veteran's ruptured 
right biceps muscle.  In April 2005, the veteran was afforded 
a hearing before a Department of Veterans Affairs (VA) 
hearing officer.  

The issues of the veteran's entitlement to increased 
evaluations for his right shoulder, right chest, right upper 
back, and thorax nerve, ligament, tendon, and soft tissue 
damage and his ruptured right biceps muscle are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  


FINDING OF FACT

1.  In October 2001, the RO established service connection 
for right shoulder, right chest, right upper back, and thorax 
nerve, ligament, tendon, and soft tissue damage; assigned a 
20 percent evaluation for that disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5303; and 
effectuated the award as of November 30, 2000.  The veteran 
was informed in writing of the decision and his appellate 
rights in October 2001.  The veteran did not submit a notice 
of disagreement with the decision.  

2.  In December 2002, the veteran submitted a request for 
"consideration of a grant of my 20% condition for 
diag[nosis] code 5303 to be effective from 1969."  


CONCLUSION OF LAW

The veteran has failed to advance an allegation of fact or 
law upon which relief may be granted.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2001, the RO established service connection for 
right shoulder, right chest, right upper back, and thorax 
nerve, ligament, tendon, and soft tissue damage; assigned a 
20 percent evaluation for that disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5303; and 
effectuated the award as of November 30, 2000.  The veteran 
was informed in writing of the decision and his appellate 
rights in October 2001.  The veteran did not submit a notice 
of disagreement with the decision.  

In December 2002, the veteran submitted a request for 
"consideration of a grant of my 20% condition for 
diag[nosis] code 5303 to be effective from 1969."  The RO 
construed the veteran's request as a claim of entitlement to 
an effective date prior to November 30, 2000, for the award 
of service connection for right shoulder, right chest, right 
upper back, and thorax nerve, ligament, tendon, and soft 
tissue damage.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is no such claim as a "claim for 
an earlier effective date."  Rudd v. Nicholson, 20 Vet.App. 
296, 300 (2006).  As the veteran's request may not be 
reasonably construed as either an application to reopen a 
prior final claim or a claim of clear and unmistakable error 
in such a final claim, the Board finds no allegation of fact 
or law upon which relief may be granted.  Accordingly, the 
veteran's claim must be dismissed.  38 U.S.C.A. § 7105 (d)(5) 
(West 2002).  


ORDER

The issue of entitlement to an effective date prior to 
November 30, 2000, for the award of service connection for 
right shoulder, right chest, right upper back, and thorax 
nerve, ligament, tendon, and soft tissue damage is dismissed.  


REMAND

At an April 2005 hearing before a VA hearing officer, the 
veteran testified that he received ongoing private 
chiropractic and massage treatment for his service-connected 
right upper extremity, thoracic, and back disabilities.  
Clinical documentation of the cited treatment is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his service-connected right 
shoulder, right chest, right upper back, 
and thorax nerve, ligament, tendon, and 
soft tissue damage and ruptured right 
biceps muscle including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Then readjudicate the issues of 
increased evaluations for the veteran's 
right shoulder, right chest, right upper 
back, and thorax nerve, ligament, tendon, 
and soft tissue damage and his ruptured 
right biceps muscle.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


